            Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 1 of 15 Pageid#: 4



,- -•
w
   -
    -   "




             VIRGINIA:

                         IN THE CIRCUIT COURT FOR FREDERICK COUNTY

             SOURCETECH, LLC,                             )
                                                          )
                    Plaintiff,                            )

                                                                                           0lJ1
                                                          )
             v.                                           )      Civil Action No.: CL20-
                                                          )
             DEATSCHWERKS, LLC,                           )
                                                          )
                    Defendant.                            )

             Serve: Clerk of the State Corporation Commission
             _,.-   1300 East Main Street
                    Tyler Building, Ist Floor
                    Richmond, VA 23219

                                                      COMPLAINT

                    Comes now SOURCETECH, LLC, by its counsel, and for its complaint against

             DeatschWerks, LLC states as follows:



                    I.       SOURCETECH, LLC is a limited liability company organized under the laws of

             the Commonwealth of Virginia and having its principal place of business at 205 Brick Kiln Road

             in Frederick County, VA. Among other things, SOURCETECH supplies custom designed, high­

             performance automotive and powersports components to the US market.

                    2.      DeatschWerks, LLC is a limited liability company organized under the laws of

             the State of Oklahoma and has its principal place of business at 415 E. Hill Street in Oklahoma

             City, OK. Among other things, DeatschWerks sells high-performance fuel pumps and other fuel

             delivery components.



                                                                                   EXHIBIT 1
 Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 2 of 15 Pageid#: 5




                                           Jurisdiction and Venue

        3.        DeatschWerks contracted with SOURCETECH, a Virginia company with its

 principal place of business in Frederick County. For over a decade, DeatschWerks has regularly

 and systematically ordered and SOURCETECH has supplied high-performance fuel pumps and

 other fuel system parts. Over the same period, DeatschWerks has requested and

 SOURCETECH has provided engineering design and product development and manufacturing

 services for DeatschWerks. DeatschWerks is not registered to transact business in the

 Commonwealth of Virginia; however, DeatschWerks regularly conducts and transacts substantial

 business activity in Virginia with SOURCETECH and, upon information and belief, with others.

  Accordingly, this court has personal jurisdiction over DeatschWerks.

             �-    This action arises from actions by DeatschWerks in violation of a contract with

  SOURCETECH, a Virginia company with its principal place of business and sole member in

  Frederick County. The contract was formed in Frederick County, governed by Virginia law, to

  be performed and was breached, in whole or in part, in Frederick County. Accordingly, a

  substantial part of the events and actions giving rise to the claim.occurred within Frederick

  County.

                                                  Facts.

             5.    In December 2008, DeatschWerks entered into a Confidential, Non-

   circumvention, Non-Competition and Non-Solicitation Agreement ("the Agreement") with

  Global Safety Products, LLC. The Agreement is attached as Exhibit A and its terms are

   incorporated herein by reference. Global Safety Products, LLC changed its name to

   SOURCETECH, LLC effective October 7, 2015. The Agreement remains in full force and

   effect.


                                                     2




l____________
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 3 of 15 Pageid#: 6


                                                                                                    I
                                                                                                    I

        6.     In the Agreement, DeatschWerks agreed that it would not pursue or conduct any        I
                                                                                                    I
business whatsoever, directly or through an intermediary, with any manufacturers, suppliers or

other entities introduced to DeatschWerks by SOURCETECH or developed by SOURCETECH

in conce11 with DeatschWerks or independently. SOURCETECH and DeatschWerks also agreed
                                                                                                    I
that any violation of the Agreement, including the prohibitions on competition, circumvention           I
 and solicitation, would cause irreparable harm to the non-breaching party and therefore that the
                                                                                                        I
                                                                                                        I
non-breaching party would be entitled to enjoin the offending conduct in addition to seeking

 damages.
                                                                                                        I
        7.      DeatschWerks and SOURCETECH agreed on a list of companies with whom

 DeatschWerks was already working and were exceptions to the Agreement's prohibition on                     I
                                                                                                            I
 DeatschWerks conducting business with SOURCETECH's manufacturers and suppliers.

        8.      Shortly thereafter, DeatschWerks began placing orders with SOURCETECH for
                                                                                                            I
 fuel pumps and other related high-performance fuel system components. As part of the

 collaboration, SOURCETECH provided, usually at its sole and substantial cost, all necessary                I
 engineering design, prototyping and product development services to produce fuel system                    I
                                                                                                                I
 components and substantially expand DeatschWerks' product line based on market research.

        9.       SOURCETECH developed relationships with manufacturers in China and Taiwan
                                                                                                                I
 to manufacture the high-performance automobile fuel system and other components requested by

 DeatschWerks.                                                                                                  I
        I 0.    Beginning in 2008 and since, SOURCETECH, at the request of and in                               I
 collaboration with DeatschWerks and at its sole or substantial cost, developed engineering
                                                                                                                    I
 specifications and designs for the high-performance fuel system components for DeatschWerks.
                                                                                                                    I
                                                                                                                    l
                                                  3
                                                                                                                    I
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 4 of 15 Pageid#: 7


                                                                                                    I

                                                                                                    I
        11.      Beginning in 2008 and since,SOURCETECH, at its sole or substantial cost,           I
                                                                                                    I
engaged its international manufacturing partners to acquire or fabricate the necessary production
                                                                                                        I
tooling (molds, dies, assembly tools, etc.) needed to produce prototypes and manufacture high­
                                                                                                        I
perfmmance fuel system components for Deatsch Werks.
                                                                                                         I
        12.      In or aboutSeptember 2015,SOURCETECH shared with DeatschWerks that
                                                                                                         I
SOURCETECH had partnered with Joinhands Auto Spare Co, LTD, often referred to as "JH", to                 I
manufacture fuel pumps to DeatschWerks' performance requirements. Since then, principals at               I
SOURCETECH and DeatschWerks have regularly discussed Joinhands' capability, capacity,                     I

quality control, production schedules, manufacturing processes and other matters related to its           I
ability to produce fuel pumps which would satisfy DeatschWerks' performance requirements.
                                                                                                          I
                                                                                                           I
        13.      In or about June 2016,SOURCETECH shared with DeatschWerks that
                                                                                                           I
SOURCETECH had partnered with Golden Bloom LTD, often referred to as ..GB", to
                                                                                                            I
manufacture fuel system components to DeatschWerks' specifications. Since then, principals at
                                                                                                              I

                                                                                                              I
SOURCETECH and DeatschWerks regularly discussed Golden Bloom's capability, capacity,

 quality control, production schedules, manufacturing processes and other matters related to its              I
ability to produce fuel system parts which would satisfy DeatschWerks' performance                            I
 requirements.                                                                                                  �

                                                                                                                  I
                                                                                                                  l
        14.      As a result ofSOURCETECH' s investment, development and significant work

incurred in order to fill DeatschWerks' orders and to perform its contract, DeatschWerks was
                                                                                                                  1
made aware ofSOURCETECH's business relationships with Joinhands ("JH") and Golden

Bloom ("GB"), and ofSOURCETECH's use of these partners to manufacture and supply
                                                                                                                    I
products ordered by DeatschWerks. DeatschWerks also gained information and knowledge that
                                                                                                                      l
                                                                                                                      !
                                                                                                                      l
                                                 4                                                                    I
                                                                                                                      I
                                                                                                                          I
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 5 of 15 Pageid#: 8




SOURCETECH had paid for all or substantially all of the engineering design, tooling and

prototyping necessary for these manufacturers to produce the products Deatsch Werks desired.

       15.         By virtue of these same facts, DeatschWerks became privy to SOURCETECH's

engineering designs, processes, means and methods, and other confidential and proprietary

business infonnation related to design, development, prototyping and production of fuel pumps

and fuel system components.

        16.        For more than a decade, DeatschWerks benefitted from SOURCETECH's

 substantial investment of money, expertise and time to design, develop, prototype and produce

 the fuel pumps and other fuel system products desired by DeatschWerks.

         17.        For more than a decade, DeatschWerks benefitted from SOURCETECH's

 substantial investment of money, expertise and time spent traveling to China and Taiwan to meet

 with manufacturers, test prototypes, inspect production orders, audit factories, negotiate pricing

  and production schedules, hire and train local staff and conduct other business activities

  necessary to produce and supply fuel pumps and other fuel system products desired by

  DeatschWerks.

             18.     From 2015 to 2018, DeatschWerks placed 91 purchase orders for fuel pumps and

  fuel system components with SOURCETECH, or an average of more than 18 orders per year. In

  2017, SOURCETECH sales to DeatschWerks totaled over $825,000. In 2018, SOURCETECH

  sales to DeatschWerks totaled over $930,000. In 2019, DeatschWerks placed only five fuel

  pump orders with SOURCETECH, one of which was later cancelled, and placed no orders for

   any other fuel systems components. In 2019, SOURCETECH sales to DeatschWerks totaled just

   over $120,000, or a 675% revenue decrease and similar loss in profits. To date in 2020,

   DeatschWerks has placed no orders with SOURCETECH.


                                                     5
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 6 of 15 Pageid#: 9




       19.     In early February 2019, DeatschWcrks owner David Dcatsch told

SOURCETECH owner Drew Patterson that DeatschWerks expected to place at least seven

orders by the end of August. When asked during the 3 rd quarter of 2019 about the Jack of orders

for fuel pump and delivery accessories, Mr. Deatsch stated that his supply chain manager had

ordered excess inventory but that he expected to resume placing orders as per usual as inventory

was depleted. In tmth, DeatschWerks was then and had for some time been ordering fuel pumps

and fuel system components directly from Joinhands and Golden Bloom, circumventing

SOURCETECH.

       20.     Upon information and belief, beginning in 2018 and continuing as recently as

March 2020, DeatschWerks has ordered fuel pumps and other high-performance fuel system

parts directly from Joinhands and Golden Bloom. At the time of these orders, DeatschWerks

knew that it was conducting business in violation of the Agreement with manufacturers and/or

suppliers to whom DeatschWerks had been introduced by SOURCETECH and who had been

developed by SOURCETECH to produce products for DeatschWerks.

        21.    At no time did DeatschWerks solicit or obtain SOURCETECH's written consent

to conduct business directly with SOURCETECH's overseas manufacturing partners. Rather,

 DeatschWerks actively concealed from SOURCETECH that it was ordering products directly

 from at least two such partners, Joinhands and Golden Bloom.

        22.    By trading directly with SOURCETECH's overseas manufacturing partners in

violation of the Agreement, DeatschWerks has committed and continues to commit a material

 breach of the Agreement by which SOURCETECH has been damaged and will continue to be

 damaged by lost sales and otherwise.




                                                6
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 7 of 15 Pageid#: 10




        23.      If permitted to continue trading directly with SOURCETECH's overseas

manufacturing partners in violation of the Agreement, DeatschWerks will continue to deprive

SOURCETECH of its profit on future sales and otherwise cause irreparable harm to

SOURCETECH.

                                    Count I - Breach of Contract

        24.      The facts alleged in paragraphs 1-23 above are incorporated herein by reference.

        25.      The Agreement prohibits DeatschWerks from ordering fuel pumps and other fuel

system components products directly from SOURCETECH's overseas manufacturing partners.

        26.      By virtue of the actions of DeatschWerks described herein, DeatschWerks has

committed a material breach of contract, and SOURCETECH has sustained monetary and other

damages as a direct and proximate result thereof.

        27.      SOURCETECH has already suffered damages as a proximate cause of

DeatschWerks' breach of the Agreement and will continue to suffer damages in the future if and

when DeatschWerks continues to order products directly from SOURCETECH's overseas

manufacturing partners. Accordingly, SOURCETECH demands judgment for $2 million or as

shown by the evidence adduced at trial.

                         Count II - Violation of Va. Code § 59.1-336, el seq,

        28.      The allegations set forth in paragraphs 1 - 27 are hereby incorporated by reference

as if set forth in full herein.

        29.      The information described above concerning SOURCETECH's proprietary

designs and specifications, manufacturers and suppliers, including their identity, location,

capacity, pricing and other information concerning the design and production of goods and

materials as directed by SOURTECTECH for ultimate sale to DeatschWerks derives


                                                  7
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 8 of 15 Pageid#: 11




 independent economic value, actual or potential, from not being generally known to, and not

 being readily ascertainable by proper means by, other persons who can obtain economic value

 from its disclosure or use, and has been the subject of efforts that are reasonable under the

 circumstances to maintain its secrecy.


            30.   DeatschWerks' actions as set forth herein, and as will be proven further at trial,

 constitutes a misappropriation of trade secret information as prohibited by Ya. Code§ 59.1-336.

            31.   As a result of the wrongful acts set forth herein, SO URCETECH is entitled to

 injunctive relief and to damages as provided by Ya. Code§ 59.1-337 and -338, as well as

 attorney's fees pursuant to§ 59.1-338.1.

                                         Count Ill - Injunction

            32.   The allegations set forth in paragraphs I - 31 are hereby incorporated by reference

 as if set forth in full herein.

            33.   DeatschWerks alone determines when, from whom, and in what quantities it will

 purchase products.

            33.   DeatschWerks can develop all manner of new and independent sources for its fuel

 pumps and fuel system components anywhere in the world, just not by capitalizing on or

 exploiting the manufacturing entities developed by SOURCETECH or using SOURCETECH's

 proprietary engineering design or other confidential information after it has been made known to

 DeatschWerks, in breach of the parties' agreement and in breach ofYirginia's Trade Secret

 Statute.

         34.      Over the course of its relationship with SOURCETECH, DeatschWcrks has

 gained substantial knowledge of and benefited from SOURCETECH's confidential and

 proprietary information, designs, specifications, business practices, product development


                                                   8
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 9 of 15 Pageid#: 12




practices, and manufacturing sources and methods.

        35.     The Agreement is narrowly drawn to protect, for a reasonable time,

 SOURCETECH's legitimate business interests, confidential and proprietary engineering design

and other information, and longstanding business relationships SOURCETECH has invested

substantial time and money to develop.

        36.     As a result of DeatschWerks' ongoing purchase of fuel pumps and fuel system

components from SOURCETECH's overseas manufacturing partners, DeatschWerks is

exploiting and wrongfully benefitting from the time, effort and cost to develop its own new

 relationships and is instead trading on SOURCETECH's existing expertise, relationships and

confidential information.

        37.     As a result ofDeatschWerks' ongoing and possible future purchase of fuel pumps

 and fuel system components from SOURCETECH's overseas manufacturing partners at times

 and in quantities SOURCETECH cannot reasonably predict, SOURCETECH is suffering and

 will continue to suffer irreparable injury without an adequate remedy at law and, unless enjoined

by this Court, DeatschWerks will continue to cause irreparable injury and damage to

 SOURCETECH as a result of DeatschWerks' actions in violation of the Agreement.

        38.     DeatschWerks specifically acknowledged that violation of the Agreement,

including the prohibitions on competition, circumvention and solicitation, would cause

irreparable harm to SOURCETECH and that SOURCETECH would be entitled to enjoin the

offending conduct in addition to seeking damages.

        39.    Fundamental principles of equity dictate that DeatschWerks be enjoined from

purchasing fuel pumps and fuel system components from SOURCETECH's overseas

manufacturing partners until the five-year non-competition and non-circumvention period set


                                                 9
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 10 of 15 Pageid#: 13




forth in the Agreement has expired.

                                           Relief Requested

         Wherefore, for the foregoing reasons, SOURCETECH demands entry of an order giving

SOURCETECH the following relief in such combination as will make SOURCETECH whole:

   1.    Awarding judgment against DeatschWerks in the amount of $2 million, or in such other

         amount as may be shown by the evidence, as compensation for profit on lost sales and

         other damages SOURCETECH has incurred and, to the extent provable by competent

         evidence, will incur in the futw-e; and/or

  ii.    Enjoining DeatschWerks, its shareholders, directors, members, officers, employees,

         affiliates, advisors, agents, representatives, partners, associates, successors and assigns

         from ordering products or parts or conducting business with Joinhands, Golden Bloom or

         any other SOURCETECH manufacturing partner from the date of the judgment for a

         period of five years as provided in the Agreement; and

  111.   Awarding SOURCETECH its attorneys' fees and costs incurred in this action as provided

         in paragraph 8 of the Agreement;

  iv.    Damages including actual losses, unjust enrichment, punitive damages, and attorneys'

         fees, as provided by Va. Code§ 59.1-338 and -338.1

   v.    Granting such other relief as may be warranted by the evidence adduced at trial.

                                                                SOURCETECH, LLC



                                                           By:   f1,�Jt,,,-
                                                                   ,
                                                              ____, ..----Co-unsel-

 James C. Cosby, Esq. (VSB No. 25992)
 James W. Walker, Esq. (VSB No. 29257)
 Katherine M. Rockwell, Esq. (VSB No. 93733)

                                                      10
Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 11 of 15 Pageid#: 14




 O'HAGAN MEYER, PLLC
 411 East Franklin Street, 5 1h Floor
 Richmond, VA 23219
 Tel: 804.403.7100
 Fax: 804.403.7110
 Email: jcosby@ohaganmeyer.com
        jwalker@ohaganmeyer.com
        krockwell@ohaganmeyer.com
 Counselfor SOURCETECH, LLC




                                        11
     Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 12 of 15 Pageid#: 15




                    N        �-                                   2-(                                           I 1 ( WW-
                   �fiv- IV,.
               CONFIDE�TIAL, NON-CIRCUMVENTIOIN, NON-COMPENTITION
                        AND NON-SOLICITATION AGREEMENT

  ,bal Safety Products, LLC, also known as GSP International, and hereby referred to as GSP, located at
603 West Broad Street, Suite #2, Falls Church, Virginia, and Qt?o;·-t·Sdn �e,'t..$
located at �(,,O\   G�.,.,\:i,, '"'' Ct  ed,n,a"'�, 0�             anticipate that they will exchange certain
confidential Information relating to their respective businesses In discussions or negotiations in pursuit of, or
during the course of, a business relationship between them. The parties are therefore entering into this
Agreement in order to assure the confidentiality of suc-h Information, their non-circumvention of one
another in accordance with the terms of this Agreement, and other matters.


1. Confidential Informati on. For purposes or this Agreement, the term "Confidential Information" shall
   mean all information disclosed orally or in writing, whether prior to or after the date hereof, by the
   parties to each other related to their respective businesses, including without limitation information
     about their respective finances, business plans and strategies, operations, business contacts,
     marketing and development strategies, customers and competitors, suppliers and manufacturers, and
     similar information about their respective affiliated entitles, whether or not marked or identified as
     confidential. The term "Confidential Information" does not include any information that, at the time of
     disclosure or thereafter (a)   W!3S   generally available to or known by the public (other than as a result of
     acts in breach of this Agreement), (b) was received by the recipient party from a third party which was
     not bound by any obligation of confidentiality with respect to the information, (c) was independently
     acquired or developed by the recipient party without the use of any information provided by the other
     party hereunder, as demonstrated by the records of the recipient party; or (d) is required to be
     disclosed by a subpoena or order issued by a court of competent jurisdiction or by a governmental
     agency.

2.    Use of Confidential Information.      Each party shall keep and hold confidential, and shall require its
     respective shareholders, directors, officers, employees, affiliates, partners, associates, advisors, agents
     and representatives to keep and hold confidential, any and all Confidential Information received from
     the other party. Neither party shall disclose any Confidential Information to third parties nor to
     employees or representatives who do shall not have a need to know it, and neither party use or permit
     use of any Confidential Information except for the purposes of pursuing or carrying out transactions with
     the other party.

3. Return of Confidential Information. Each party shall promptly deliver or cause to be delivered to the
   other, after termination for any reason of the business relationship between them, or at any time
   upon the written request of the other party, any documents containing Confidential Information which
     have previously been delivered to it and any copies thereof.
                                                    uJ
                                                  {Jf        J,v,l   p,11; kl   'Z                       -· l
                                                                                     ;t-,',1 •'-- � lrl'c,(           ��,.fu.,,,_.l
                                                                                                                fV!P,J,

                                                                       '1-' .� �, '""'i�
7/1/08                                                                                    .        .a/             P       1
                                                                                              I                       1111
                                                               i     ( ,...J          1           w:�             ,..E X_ _ _I _....
                                                               �e((a                                                             I
                                                                                                                             H B T
                                                             i)x,�f4, , ifl/}l,• 11, ..       /,cdw<.'f                    A
      Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 13 of 15 Pageid#: 16


                                                                                                                                             I
                                                                                                                                          I
                                                                                             Jk.c.   Lf1   2..CA.)�                       I
                  CONFIDENTIAL, NON-CIRCUMVENTION, NON-COMPENTJnoN                                                                       I
                           AND NON-SOLICITATION AGREEMENT    c;•�,,- -                                                                   I
                                                                                                                                         I
         Non-Disclosure. Without the prior written consent of the other party, neither a party nor its                                  I
        representatives will disclose to any person any of the terms, conditions or other facts with respect to                          I
        any transaction with the other party, unless otherwise required by law or government agency.                                     I
                                                                                                                                        I
  s. Non-c1rcumvent1on, Non-comoet1t1on, and Non-souc1tat1on. \):&+Hh � Pr:h5                      agrees that,                         I
       except with the participation of GSP on terms satisfactory to GSP, it will not pursue or conduct any                            I
       business whatsoever, directly or through any intermediary, with any manufacturers, suppliers or other
                                                                                                                                       I
       entities in China introduced to It by GSP, or developed by GSP in concert with �tbWf¥bS            or
                                                                                                                                       I
                                                                                                                                      I
       Independently. Neither party will solicit, hire, retain, or engage any of the other party's employees or
                                                                                                                                      I
       former employees without the prior written consent of the other party.                                                        I
                                                                                                                                     I
 5.    Binding Agreement; successors and Assigns; SurylvaL        This Agreement, including but not limited to                      I
       the non-circumvention, non-competition, and non-solicitation provisions of paragraph 5, shall be binding                     I
       on the parties and their respective shareholders, directors, officers, employees, affiliates, advisors,                      I
       agents, representatives, partners, associates, affiliates, successors and assigns.    This Agreement shall                  I
       inure to the benefit of the respective parties and their successors and assigns. This Agreement,                            I
       including but not limited to the non-circumvention, non-competition, and non-solicitation provisions of
       paragraph 5, shall survive for a e,eripd Qffive (S}y.9a following the termination of the business
       relationship between the parties.

 7.    No License. The parties acknowledge and agree that they are, and shall each remain, the          exclusive
      owners of their respective Confidential Information and of all intellectual property rights therein. No
      license or conveyance of such rights by either party to the other is granted or implied under this
      Agreement

 8. General Terms. If any provision of this Agreement Is declared void or unenforceable, such provision
      shall be severed from this Agreement, which shall otherwise remain in full force      and effect. If either
      party waives a breach of this Agreement by the other party, such       waiver shall not operate as or be
      construed as a waiver of subsequent breaches whether similar, identical or unrelated. In the event                       I
      any suit or other action Is commenced to enforce any provision of this Agreement, the prevailing party                  I
      shall be entitled to reasonable reimbursement for attorney's fees and costs. Each party recognizes that                 I
      any actual or threatened disclosure of Confidential Information or any circumvention, competition or                    I
      solicitation in violation of this Agreement may cause Irreparable Injury and that the other party                   I
      therefore shall be entitled to injunctive relief, a decree of specific performance or other equitable relief,       I
      without bond or similar arrangement, upon a proper showing of such a violation, without the necessity
                                                                                                                          I
                                                                                                                          I
                                                                                                                        I
7/1/08                                                                                                     Page 2      I
                                                                                                                       I
                                                                                                                      I
                                                                                                                      I
                                                                                                                      I
                                                                                                                      1
                                                                                                                      I
                     Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 14 of 15 Pageid#: 17


..   ..   �   .,                                                                                                                                                          I
                                                                                                                                                                           I




                               CONFIDENTIAL, NON-CIRCUMVENTION, NON•COMPENTITION
                                                                                                                                                                          I
                                        AND NON-SOLICITATION AGREEMENT                                                                                                    I
                                                                                                                                                                       I

                     of demonstrating actual monetary damage; provided, however, that It Is understood and agreed that                                                I
                     the seeking or obtaining of any such relief shall not prevent the seeking or obtaining of any other relief,                                      I
                     Including the remedy of damages. This Agreement may not be modified except In writing signed by                                                  I
                     both parties   hereto. This Agreement shall be governed by the laws of the State of Virginia, without
                     regard to Its conflict of laws rules.
                                                                                                                                                                  I
                                                                                                                                                                   I
              IN WITNESS WHEREOF, the parties hereby have caused this Confidentiality, Non-Circumvention, Non­                                                    I
              Competition, and Non-Sollcltatlon Agreement to be executed as of the day and year above written.                                                    I
                                                                                                                                                                  I
                   Global Safety Products, LLC, (OBA GSP International)
                                                                                                                                                                  I
                   for Itself and Its shareholders, directors, officers,        itself and Its shareholders, directors, officers,
                   employees, affiliates, partners, associates, agents,         employees, affiliates; partners, associates, agents,
                                                                                                                                                              I
                                                                                                                                                              I

                                                                                                                                                              I
                                                                                    Authorized Officer
                                                                                                                                                              I
                       Andrew W. Patterson, President
                                                                                                                                                              I
                   Date: t  7{':f.{oa                                                                                                     j

                                                                                                                                                          I
                                                                                                                                                              I

                                                                                                                                                          I

                                                                                Date:     \   1.,/    O'l
                                                                                                     t/
                                                                                                                                                          I
                                                                                                                                                          I
                                                                                                                                                       I
                   Ar"'t� n.-tll'I+        -     Sf4    o.-ltr,.tl,.,l e IMO.; l {'<>-< l�H; "'- ".) b{                co ""'f-'<A")" s               I
                   ;V'\ c��V\(t            \)�St"' \Nef�S                  :s    (. \JYVt"'+ly v.ioyf.,·�                  \H\�+h.
                                                                                                                                                      I
                                                                                                                                                      I
                                                                                                                                                      I

                                                                                                                                                  I
                                                                                                                                                  1

                                                                                                                                                  I
                                                                                                                                                  1
                                                                                                                                                  1
                   7/1/08                                                                                                    Page3
                                                                                                                                              1

                                                                                                                                              I
                                                                                                                                              I
                                                                                                                                              I
         Case 5:20-cv-00041-EKD Document 1-1 Filed 06/29/20 Page 15 of 15 Pageid#: 18

!   ..




                                                                    Monday, December 1, 2008 10:11 AM

    Subject: Re: Injector Manufacturing
       ,e: Wednesday, November 26, 2008 3:55 PM
      .,m: David Deatsch <david@deatschwerks.com>
    To: Drew Patterson <dpatterson@gspresults.com>

    Drew,
    I received a message from you following up on the PowerPoint. I did not get the powerpoint
    email. Can you please resend it. It may be getting blocked so please try my other email...
    ddeatsch@gma il.com

    The companies I have worked with in China are listed below. I would like them listed as
    exception on our NDA as we move forward ...

    Jinjiang Junri Machinery Co., Ltd.
    Quanzhou, Fujian

    Ningbo Tocean Auto & Industrial Parts Co., ltd.
    Ningbo, Shaoxing, Wenzhou

    Yueqing Brifar Electrical Co., Ltd.
    HON GQI AO TOWN ,YUEQI NG C ITY, ZHEJI AN G.CHINA

    GZ-CB/Well Express
    Mongkok, Kowloon, Hong Kong

    There are several other companies I have "found" on Alibaba but the above companies are the
    only ones I have worked with.

    Best regards,

    David Deatsch
    DeatschWerks
    40S-415-6862




                                                                                          Page 1 of 2
